141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Jerry X. ELLIS, Appellant,v.Larry B. NORRIS, Director, Arkansas Department ofCorrection, originally sued as L. Norris;  M.D. Reed,Warden, Cummins Unit, Arkansas Department of Correction;  R.Toney, Assistant Warden, Cummins Unit, Arkansas Departmentof Correction;  D. Tate, Captain, Cummins Unit, ArkansasDepartment of Correction;  Long, Captain, Cummins Unit,Arkansas Department of Correction;  R. Scott, CO-1, CumminsUnit, Arkansas Department of Correction;  Moncrief, Lt.,Cummins Unit, Arkansas Department of Correction;  Todd,Sgt., Cummins Unit, Arkansas Department of Correction;Everett, Sgt., Cummins Unit, Arkansas Department ofCorrection;  Dean, Sgt., Cummins Unit, Arkansas Departmentof Correction;  D. Guntharp, Deputy/Assistant Director,Cummins Unit, Arkansas Department of Correction, originallysued as D. Gunthary;  Al-Mustafa Abdu Raheem, originallysued as Imam M. Raheem;  K.D. Millerd, originally sued asSgt. Miller, Appellees.
No. 96-3506.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 6, 1998.Filed Feb. 23, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Jerry X. Ellis appeals the district court's1 judgment dismissing his 42 U.S.C. § 1983 action.  In his complaint, Ellis alleged defendants violated his constitutional rights by failing to provide him with evening meals during the month of Ramadan in 1994.  After a bench trial, the court found that the evidence was in equipoise and that Ellis thus had not met his burden of proof.  Accepting the trial court's factual findings and evidentiary rulings as correct, see Fed.  R.App. P. 10(b)(2);  Van Treese v. Blome, 7 F.3d 729, 729 (8th Cir.1993) (per curiam);  Schmid v. United Brotherhood of Carpenters & Joiners, 827 F.2d 384, 386 (8th Cir.1987) (per curiam), cert. denied, 484 U.S. 1071 (1988), we conclude the district court's judgment was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)